      3:21-cv-02728-MGL      Date Filed 09/10/21    Entry Number 54   Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF SOUTH CAROLINA

                                 COLUMBIA DIVISION


DISABILITY RIGHTS SOUTH                   )
CAROLINA, ABLE SOUTH                      )          C.A. No. 3:21-cv-02728-MGL
CAROLINA, AMANDA McDOUGALD                )
SCOTT, individually and on behalf of      )
P.S., a minor; MICHELLE FINNEY,           )
individually and on behalf of M.F., a     )
minor; EMILY POETZ, individually and      )
on behalf of L.P., a minor; SAMANTHA      )
BOEVERS, individually and on behalf of    )
P.B., a minor; TIMICIA GRANT,             )        SCHOOL BOARD DEFENDANTS’
individually and on behalf of E.G., a     )         RESPONSE TO MOTION FOR
minor; CHRISTINE COPELAND,                )         PRELIMINARY INJUNCTION
individually and on behalf of L.C., a     )
minor; HEATHER PRICE, individually        )
and on behalf of H.P., a minor; and       )
CATHY LITTLETON, individually and         )
on behalf of Q.L., a minor,               )
                                          )
       Plaintiffs,                        )
                                          )
vs.                                       )
                                          )
HENRY McMASTER, in his official           )
capacity as Governor of South Carolina;   )
ALAN WILSON, in his official capacity     )
as Attorney General of South Carolina;    )
MOLLY SPEARMAN, in her official           )
capacity as State Superintendent of       )
Education; GREENVILLE COUNTY              )
SCHOOL BOARD; HORRY COUNTY                )
SCHOOL BOARD; LEXINGTON                   )
COUNTY SCHOOL BOARD ONE;                  )
OCONEE COUNTY SCHOOL BOARD;               )
DORCHESTER COUNTY SCHOOL                  )
BOARD TWO; CHARLESTON                     )
COUNTY SCHOOL BOARD; and                  )
PICKENS COUNTY SCHOOL BOARD,              )
                                          )
       Defendants.                        )
      3:21-cv-02728-MGL          Date Filed 09/10/21     Entry Number 54        Page 2 of 8




       The Defendants 1, Greenville County School Board (“GCSB”), Horry County School

Board (“HCSB”), Oconee County School Board (“OCSB”), Dorchester County School Board

Two (“DCSB”), Charleston County School Board (“CCSB”), and Pickens County School Board

(“PCSB”) (collectively referred to herein as “School Board Defendants”), respectfully submit

this memorandum in response to Plaintiffs’ motion for a preliminary injunction. The School

Board Defendants contend the Plaintiffs are not entitled to the requested injunctive relief against

them because Plaintiffs are neither likely to succeed on the merits nor likely to suffer irreparable

harm in the absence of preliminary equitable relief against the School Board Defendants.

                                     I.     INTRODUCTION

       This matter arises from the General Assembly’s passage of Budget Proviso 1.108 of the

2021-2022 Appropriations Act, 2 on June 22, 2021. Budget Proviso 1.108 provides:

               (SDE: Mask Mandate Prohibition) No school district, or any of its
               schools, may use funds appropriated or authorized pursuant to this
               act to require that its students and/or employees wear a facemask at
               any of its education facilities. This prohibition extends to the
               announcement or enforcement of any such policy.

Plaintiffs allege that Budget Proviso 1.108 prohibits South Carolina school districts from

mandating wearing of face coverings by students and staff in school facilities. By not mandating

the wearing of face coverings in schools, Plaintiffs allege the schools are not equally accessible

to students with disabilities in violation of the Americans with Disabilities Act (ADA), 42 U.S.C.

§ 12182, et seq. and section 504 of the Rehabilitation Act (section 504), 29 U.S.C. § 701, et seq.

In short, Plaintiffs allege the school funding program under Budget Proviso 1.108 unlawfully

discriminates on the basis of disability.

       The complaint further alleges that the School Board Defendants are indispensable but not


1
  While not pertinent to this Response, the School Board Defendants are not properly identified
according to their official legal statuses, but would consent to amendment of the Complaint that
would properly identify them.
2
  H. 4100, 124th Leg. 1st Reg. Sess. (S.C. 2021).
     3:21-cv-02728-MGL         Date Filed 09/10/21     Entry Number 54       Page 3 of 8




adverse parties. (ECF No. 1, ¶¶ 25-31.) Additionally, the complaint does not allege the School

Board Defendants control or are responsible for the challenged State school funding program or

limitations established by Budget Proviso 1.108. Moreover, no plaintiff alleges any School

Board Defendant has denied any request for a reasonable individualized face covering

accommodation necessary to address the needs of a student with a disability, or that any

available administrative remedies have been pursued in regard to such a requested

accommodation. (ECF No. 1, ¶¶ 69-77.) Finally, with respect to the School Board Defendants’

obligations under the ADA and § 504, the South Carolina Department of Education has made

clear that, notwithstanding Budget Proviso 1.108,

              There are instances where the consideration of mask mandates is
              necessary for specific individuals who provide instruction and
              related services to, or come into contact with, students who are
              medically         fragile, have    immunocompromised         and
              immunodeficiency conditions, or are otherwise at significant risk
              for medical conditions that make them more likely to become
              seriously ill . . .

                                              ***

              These decisions must not be based on state and/or local across the
              board policies, procedures, practices, and prohibitions.

Exhibit 1, Department of Education Memorandum (August 18, 2021). Consequently, despite

any alleged discriminatory effect of the State’s funding policy under Budget Proviso 1.108, the

State’s policy is separate and distinct from the South Carolina Department of Education’s

position on the issue, as well as the School Board Defendants’ practices and procedures for

ensuring compliance with the ADA and § 504 on an individualized and case-by-case basis.

                             II.   STANDARD OF REVIEW

       Plaintiffs seek an extremely broad mandatory preliminary injunction that would appear to

require the School Board Defendants to impose broad face covering mandates. A preliminary

injunction is an extraordinary equitable remedy which is not to be awarded as a right. Winter v.
      3:21-cv-02728-MGL          Date Filed 09/10/21       Entry Number 54         Page 4 of 8




Nat’l Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). To justify such relief against the School

Board Defendants, Plaintiffs must establish: (1) they are likely to succeed on the merits; (2) they

are likely to suffer irreparable harm in the absence of preliminary relief; (3) the balance of

equities tips in their favor; and (4) a preliminary injunction is in the public interest. Id.; The Real

Truth About Obama, Inc. v. Fed. Election Comm’n, 575 F.3d 342, 346-47 (4th Cir. 2009),

vacated on other grounds, 559 U.S. 1089 (2010).

       Where a mandatory injunction is sought, i.e., an injunction which alters the status quo,

such relief is disfavored and warranted only in the most extraordinary circumstances. In re

Microsoft Corp. Antitrust Litigation, 333 F.3d 517, 525 (4th Cir. 2003); De La Fuente v. S.C.

Dem. Party, 164 F.Supp.3d 794, 798 (D.S.C. 2016). As a result, the Court must apply the above

requirements and standards for a mandatory preliminary injunction in an even more exacting and

searching manner. De La Fuente, 164 F.Supp.3d at 798. At least to the extent injunctive relief is

sought against the School Board Defendants, Plaintiffs cannot meet this exacting standard and

are not entitled to preliminary injunctive relief.

                                        III.   ARGUMENT


               A. Plaintiffs Have Not Clearly Shown They Are Likely to Succeed On
                  The Merits.

       Plaintiffs have not shown a likelihood of success on their ADA and Rehabilitation Act

claims against the School Board Defendants. The ADA provides that “no qualified individual

with a disability shall, by reason of such disability, be excluded from participation in or be

denied the benefits of the services, programs, or activities of a public entity.” 42 U.S.C. § 12132.

Similarly, § 504 of the Rehabilitation Act provides that “[n]o otherwise qualified individual with

a disability… shall, solely by reason of his or her disability, be excluded from the participation

in, or be denied the benefits of, or be subjected to discrimination under any program or activity

receiving Federal financial assistance.” 29 U.S.C. § 794(a). Because the text and purposes of
      3:21-cv-02728-MGL         Date Filed 09/10/21      Entry Number 54        Page 5 of 8




these two statutes are similar, they generally are construed to impose the same requirements.

Baird v. Rose, 192 F.3d 462, 469 (4th Cir. 1999). Consequently, each student Plaintiff must

establish that: (1) he or she has a disability, (2) he or she is otherwise qualified to receive the

benefits of the District’s education services, and (3) he or she was excluded from participation in

or denied the benefits of such services on the basis of their disability. Constantine v. Rectors &

Visitors of George Mason Univ., 411 F.3d 474, 498 (4th Cir. 2005).

       Plaintiffs make no showing that students with disabilities are treated differently, denied

the benefits of the educational program, or excluded from the program on the basis of their

disability by the School Board Defendants as a result of the State’s funding policy under Budget

Proviso, 1.108. Indeed, Plaintiffs’ general complaints about the State’s program do not show any

discrimination by the School Board Defendants.

       Under such circumstances, neither liability nor injunctive relief against the School Board

Defendants is appropriate. Because the School Board Defendants have no role in the decision to

limit funding under Budget Proviso 1.108 or the administration of the funding limitation,

Plaintiffs cannot succeed on their ADA or § 504 claims against them. “[T]o impose

responsibility in the absence of fault and causation would stretch the law of remedies beyond

limit…. Title II… cannot be read to impose strict liability on public entities that neither caused

the plaintiffs to be excluded nor discriminated against them.” Bacon v. City of Richmond, 475

F.3d 633, 639-40 (4th Cir. 2007); see also, Grant-Davis v. Board of Trustees of Charleston

County Public Library, (C.A. no. 2:15-cv-2676-PMD-MGB, Order May 24, 2017), 2017 WL

9360875, *11-12 (D.S.C. 2017); United States v. Georgia, 461 F.Supp.3d 1315 (N.D. Ga 2020).

Accordingly, Plaintiffs cannot establish they are likely to succeed on the merits of their claims or

that preliminary injunctive relief is proper or against the School Board Defendants.

               B. Plaintiffs Will Not Suffer Irreparable Harm In The Absence Of A
                  Preliminary Injunction.

       Plaintiffs must clearly show that, without a preliminary injunction, they will suffer
      3:21-cv-02728-MGL        Date Filed 09/10/21      Entry Number 54        Page 6 of 8




immediate and irreparable injury. Plaintiffs further must show that their alleged injuries are not

remote or speculative, but are actual and imminent. United States v. W.T. Grant Co., 345 U.S.

629, 633 (1953). Plaintiffs’ motion for a preliminary injunction does not show the existence of

immediate and irreparable injury regarding the School Board Defendants’ educational programs.

This is especially true in light of the School Board Defendants’ ability to continue to evaluate

and make reasonable accommodations for individual students, which may include individualized

face covering requirements, as well as providing medical homebound instruction for medically

fragile students. See Exhibit 1 and State Board of Education Regulation, R43-241 (Medical

Homebound Instruction).

       Additionally, Plaintiffs cannot show immediate and irreparable harm because available

administrative remedies exist by which they can seek relief under the Individuals with

Disabilities Education Act and/or § 504 and the ADA. See, e.g., 20 U.S.C. § 1415(1). As made

clear in Learning Disabilities Ass’n of Maryland, the IDEA’s administrative procedures can

provide the type of “obey the law” remedy Plaintiffs seek. Learning Disabilities Ass’n of

Maryland, Inc. v. Board of Education of Baltimore County, 837 F. Supp. 717, 724 (D. Md.

1993); see also, Hoeft v. Tucson Unified School District, 967 F.2d 1298, 1309 (9th Cir. 1992).

The IDEA, ADA, and Rehabilitation Act all recognize educational harm arising from disability

discrimination can be appropriately remedied by compensatory educational services and other

available relief. Tyson v. Kanawha County Bd. of Educ., 22 F.Supp.2d 535 (S.D. W. Va 1994)

(“Plaintiff [ ] will not suffer irreparable harm through the exhaustion of administrative

remedies”).

       Moreover, the educational harms that appear to be alleged, such as a temporary alteration

or limitation of educational services, are remediable through administrative procedures and
      3:21-cv-02728-MGL         Date Filed 09/10/21      Entry Number 54       Page 7 of 8




simply do not constitute immediate or irreparable harm. Id.; see also, G. ex rel. RG v. Ft. Bragg

Dependent Schools, 343 F.3d 295, 308-9 (4th Cir. 2003) (discussing compensatory education

services as appropriate relief). The availability of appropriate administrative procedures and

remedies for alleged educational injuries, including compensatory education, prevents the

Plaintiffs from showing they will suffer imminent and irreparable injury.

                                     IV.   CONCLUSION

       The School Board Defendants respectfully ask the Court to deny Plaintiffs any

preliminary injunctive relief against them. The School Board Defendants exercise no control or

authority over the funding limitations established under Budget Proviso, 1.108, and further,

Plaintiffs have not shown a likelihood that, in the absence of injunctive relief against the School

Board Defendants, they will suffer unlawful discrimination or irreparable harm as a result of the

School Board Defendants’ alleged actions, particularly given the South Carolina Department of

Education’s interpretation of the Proviso as consistent with Federal reasonable accommodation

requirements under the ADA and section 504. Accordingly, Plaintiffs’ request for a preliminary

injunction against the School Board Defendants should be denied.

                                             Respectfully submitted,

                                             HALLIGAN MAHONEY WILLIAMS SMITH
                                             FAWLEY & REAGLE, PA



                                             By:          s/ John M. Reagle
                                                     John M. Reagle, Fed. I.D. No. 7723
                                                     jreagle@hmwlegal.com
                                                     Thomas K. Barlow, Fed. I.D. No. 7483
                                                     tbarlow@hmwlegal.com
                                                     Allison Aiken Hanna, Fed I.D. No. 7173
                                                     ahanna@hmwlegal.com

                                             P.O. Box 11367
                                             Columbia, South Carolina 29211
     3:21-cv-02728-MGL     Date Filed 09/10/21   Entry Number 54   Page 8 of 8




                                      (803) 254-4035

                                      Attorneys for Defendants
                                      Greenville County School Board,
                                      Horry County School Board
                                      Oconee County School Board
                                      Dorchester County School Board Two
                                      Charleston County School Board
                                      Pickens County School Board


September 10, 2021

Columbia, South Carolina
